Case 4:20-cv-02078-MWB Document 193-2 Filed 11/20/20 Page 1 of 3

AFFIDAVIT OF SETH BLUESTEIN, CHIEF DEPUTY CITY COMMISSIONER
OF PHILADELPHIA COUNTY

I, Seth Bluestein, make this Affidavit and state as follows:

1. lam of legal age and competent to provide this Affidavit. All the information
herein is based on my own personal knowledge unless otherwise stated.

a Since July 2017, I have served as Chief Deputy Commissioner for
Philadelphia City Commissioner Al Schmidt. Since January 2018, I have also served as Chief
Integrity Officer for the Office of the City Commissioners in Philadelphia. From January
2012 to July 2017, I served as Deputy Commissioner for Commissioner Al Schmidt.

3. The Philadelphia City Commissioners are three elected officials in charge of
elections and voter registration for the City of Philadelphia. Each Commissioner is elected
to serve a four-year term. The Commissioners set and enforce department policies to
administer voter registration and conduct elections in accordance with federal and state voter
registration and election laws.

4, Pursuant to the Pennsylvania Election Code, the Commissioners constitute
the Board of Elections for Philadelphia County. The day to day operations of the Board,
including much of the work described below that is performed in preparation for elections,
is conducted by its employees, overseen by the Executive Director, Joseph Lynch, and the
offices of the City Commissioners. References below to “the Board” include the work of the
Board staff and offices of the City Commissioners in preparation for the election and are not
limited to matters on which the three-member Board of Elections has reached a formal
determination.

5. I hold a Masters Degree in Public Administration from the Fels Institute of
Government at the University of Pennsylvania and a Bachelors Degree in Political Science
and History from the University of Pennsylvania.

6. By virtue of my work as Deputy and now Chief Deputy Commissioner for
Commissioner Schmidt, I have a thorough knowledge of Philadelphia’s election procedures
and administration and have firsthand knowledge of the Board’s preparation for the pre-
canvassing and canvassing of ballots for the general election in Philadelphia on November
3, 2020.

7. Last year, the state legislature enacted Act 77 of 2019, which significantly
changed the requirements for voter registration and elections beginning with the 2020
primary election.

8. Act 77 required for the first time that the Board provide a no-excuse mail-in
ballot to voters who are not eligible for absentee ballots. Voters could apply for these ballots
up until October 27, 2020, for the 2020 General Election.

9, Voters can apply for mail-in or absentee ballots online or by paper
Case 4:20-cv-02078-MWB Document 193-2 Filed 11/20/20 Page 2 of 3

application. Under 25 P.S. § 3150.12b and § 3146.2b for mail-in and absentee ballots,
respectively, the Board determines the qualifications of the applicant by verifying the proof
of identification and comparing the information provided on the application with the
information contained in the voter’s registration records.

10. The Board provided mail-in and absentee ballots only to voters who
requested them. The Board sent mail-in and absentee ballots to these voters, along with
instructions for filling out and returning the ballots using the two envelopes provided — the
inner “secrecy” envelope and the outer “declaration” envelope.

ta The instructions directed voters to complete their ballots, place their ballots
in the provided secrecy envelope, then place the secrecy envelope containing their ballot in
the provided declaration envelope. The outside of each declaration envelope had a
declaration form, which voters were instructed to fill out and sign. Combined, these items
constitute a “ballot submission”.

12. There are three general stages of the Board’s handling of absentee and mail-
in ballots.

13. First, ballots arrive at the Board.

14. Second, before Election Day and before absentee and mail-in ballots are
canvassed (i.e., reviewed and counted), the Election Code requires county board of elections
staff to conduct some type of processing of each and every absentee and mail-in ballot
submission and, without opening the declaration envelope, make a record that the ballot has
been submitted: “The district register at each polling place shall clearly identify electors who
have received and voted absentee ballots as ineligible to vote at the polling place, and district
election officers shall not permit electors who voted an absentee ballot to vote at the polling
place.” 25 Pa. C.S. § 3146.6(b)(1); 25 P.S. § 3150.16(b)(1). The only way for the district
register to include information about voters who have already submitted an absentee or mail-
in ballot is for Board staff to process ballot submissions, without opening the declaration
envelopes, before pre-canvassing and canvassing, which may start on Election Day. While
processing ballot submissions in this second stage, the Board identified ballot submissions
with potential deficiencies.

15. Third and finally, on and (to the extent necessary) after Election Day, ballots
are pre-canvassed and canvassed, in a process that is distinct from the above-described
processing of ballot submissions. Pre-canvassing is “the inspection and opening of all
envelopes containing official absentee ballots or mail-in ballots, the removal of such ballots
from the envelopes and the counting, computing and tallying of the votes reflected on the
ballots.” 25 Pa. C.S. § 2602 (q.1). Canvassing is “the gathering of ballots after the final pre-
canvass meeting and the counting, computing and tallying of the votes reflected on the
ballots.” § 2602(a.1).

16. To the extent that the Board identified a potential deficiency in an absentee or
mail-in ballot submission before Election Day, those submissions were set aside.
Case 4:20-cv-02078-MWB Document 193-2 Filed 11/20/20 Page 3 of 3

17. In total, the Board set aside 3,088 mail-in and absentee ballot submissions as
potentially deficient prior to election day. Those ballot submissions were then cancelled in
the SURE system. According to communications with the Department of State, a cancellation
in SURE caused an email to be sent to voters whose records in the system included an email.

18. On October 27, 2020, the Board posted a notice on its website informing
voters that if they received a notification that their ballot was cancelled, they could vote at
their polling place on election day by provisional ballot or request a replacement ballot at a
satellite election office. See https://jwww-philadelphiavotes.com/en/home/item/1873-
cancelled ballot notification info.

I affirm that the statements set forth in this Affidavit are true to the best of my
knowledge and belief. I understand that the statements are made subject to the penalties of
18 Pa. C.S. § 4904 relating to unsworn falsification to authorities.

Dated: November 20, 2020

ae (Bhar SS

 

Seth Bluestein
Chief Deputy City Commissioner
